Fitzgerald, C. J.,
dissenting:
After the order denying respondents’ motion for a rehearing in this case was made, but before the remittitur thereon went down, the counsel for respondents moved the court to reconsider its order and to modify its decision on the appeal, pointing out what counsel considered such grave errors in the decision and order and disastrous consequences therefrom resulting as to justify them in making said motion; *143hence two questions arise for consideration at this time: (1) Has this court power to reconsider and change its order on a petition for a rehearing when, after its decision, but before remittitur goes down, it discovers that it has fallen into grave error of fact or law, or of both fact and law? (2) If the court has this power, did it in this case fall into such error?
On the first question I think the court has this power. Until the remittitur goes down, I think this court has full and complete control over its decisions, judgments, and orders. Otherwise mere inadvertence, oversight, or mistake might work grave disaster to litigants coming before it seeking justice.. It is a constitutional court of final appellate jurisdiction. There is a maxim of the law that a good judge will not unnecessarily curb and limit his jurisdiction, but he will, on the contrary, extend it to its utmost proper limits in order that he may reach justice. This court has power to make its own rules to govern its procedure and to establish its practice as it may deem to be wise and just, unless it is restrained and limited in a matter before it by its own rules previously established, or by legislative enactment, or by constitutional provisions. I know of no rule of this court, legislative enactment, or constitutional provision restraining or limiting the power of the court in this respect. In a proper ease I think the court should not hesitate to exercise so salutary a power in the administration of distributive justice.
The second question is: Has the court fallen into error of sufficient gravity to warrant its exercise of this power? It seems to me that expressly in its original decisions, and impliedly in its order that counsel move to modify, the court did fall into error. It also seems to me to be, not only proper, but necessary, that the nature of those errors should be here briefly stated, so as to ascertain whether or not they be of magnitude sufficient to justify counsel in making their said motion, and the court in exercising the power in question. The errors, it seems to me, briefly stated, are as follows: (1) The original decision of this court in the case decrees a specific performance of a contract for the sale of *144personal property that has no special quality of value that could, not be compensated for in damages, such as an heirloom, etc. The personal property of which the eourt in this case made decree of specific performance of a sale was sand upon or in a certain piece of land. I can see nothing peculiar in the nature of such personal property that would warrant such a decree. If the respondents had made a breach of a contract to sell such sand to appellant, I can see no reason why money damage should not fully and adequately compensate appellant therefor. (2) The judgment which this court orders in the case, it seems to me, bears unduly hard on respondents. It decrees that respondents make conveyance of this sand to appellant. But (a) it does not decree how much sand shall be so conveyed, to what depth below the surface of the lane in which the sand exists, if any depth, the appellant shall have the right to take the sand; and (5) the decree does not state what time the appellant shall have in which to remove the sand from respondents' land. Shall appellant have whatever time he chooses in which to remove the sand? If so, then not only would respondents be under great hardship, but the public interest would suffer detriment. For the land in question, in contradistinction to the sand thereon could never be used by either party to this action. The appellant could not, of course, make any use of it, since the decree gives him no right to it. It is difficult to see what use the respondents could make of the land without interfering with the decreed right of the appellant to take the sand thereon. Therefore it would seem that, under the decree of the court, the land on or in which the sand in question exists must forever remain unused, thus not only working great hardship upon respondents, but also preventing the progress of the development of the country to the detriment of the public interests. If it be said that the appellant should have a reasonable time in which to remove the sand, then who is to judge what is reasonable time in the matter? If appellant and respondents could not agree what time would be reasonable, then they, at the very best that could be claimed, would have to resort to litigation to determine the matter, and perhaps the respondents would *145be met with tbe adjudicated fact, res judicata, that tbe decree of this court bad given appellant all future time in wbieb to make removal of tbe sand. Further, if tbe appellant bad, under tbe decree, all future time in wbieb to make removal of tbe sand, in my opinion a serious question arises whether this court has tbe power to make such a decree. Can it thus tie up land so that no one can ever use it? If appellant is entitled to only a reasonable time to make removal, should not tbe case go back to tbe trial court for tbe judge of that court or a jury therein, as tbe parties and tbe court at tbe time of trial may determine, to say what time is reasonable? I think so. Tbe foregoing, it seems to me, are errors of this court, and they also seem to me to be of great gravity and sufficient to warrant tbe court in exercising tbe power maintained in tbe first question above stated.
It only remains to state what order should, in my opinion, be made in this proceeding. In my dissenting opinion, when this case was first decided in this court (see 28 Nev. 509), I stated that I thought the judgment of tbe trial court against tbe plaintiff below and appellant here should be affirmed. As tbe case appears upon tbe record filed in this court, I still think that was tbe correct and proper order for this court to make. Tbe reasons for that opinion are as follows: Plaintiff sued in tbe court below for a specific performance of an alleged contract to convey land. Tbe court found as a fact there was no contract to convey land, and its judgment denying a specific performance should, I then thought, and now think, have been affirmed. Tbe court, however, did find that there was a contract between plaintiff and defendants’ predecessors in interest selling to plaintiff tbe sand on or in a certain piece of land. But there was nothing in tbe record on appeal here showing that respondents bad denied plaintiff’s right to the sand, or that respondents bad prevented plaintiff from taking tbe sand in accordance with tbe contract; hence, in that condition of things, there was nothing to be done but to affirm tbe judgment. At tbe argument on tbe rehearing, however, counsel for respondents admitted that, on tbe trial of tbe case in tbe court below, it did appear that respondents bad denied plaintiff’s right to take tbe sand, *146and had also refused to permit plaintiff to take sand, although those facts did not appear in the record on appeal here. At the same time counsel for respondents expressed their willingness and consent that this court should not simply affirm the judgment of the trial court, but should reverse said judgment and order a new trial of the case in the court below.
In view of those two important facts appearing at the trial below and not appearing in the record on appeal here, and the said consent of counsel, I think this court might perhaps now properly make either one of two orders: (1) An order affirming the judgment of the trial court, thus leaving to a future action the determination of the rights of the parties should respondents in future refuse to permit plaintiff to take the sand — thus going strictly by the record before it here on appeal; and (2) reverse the judgment of the trial court, and order that a new trial of the case be had in that court. On the whole I think j ustice could be more likely reached in the case by the latter course, for the parties could then have-their respective rights in the premises determined without the expense and trouble of a new action. The plaintiff could not reasonably and justly complain of such an order, because, in my opinion, it is more than he is entitled to under the case made by him here, and, in addition, that is what he asked of this court in his appeal to it. Respondents could not reasonably and justly complain of such an order because they have consented thereto.
It seems to me that this court should enter an order herein that the judgment of the trial court is reversed, and a new trial of the case granted. I therefore dissent from the opinion of the majority of the court on this matter.